Name: 2007/144/EC: Council Decision of 27 February 2007 appointing the members and alternate members of the Advisory Committee on Safety and Health at Work
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of work and working conditions;  personnel management and staff remuneration
 Date Published: 2008-01-08; 2007-03-02

 2.3.2007 EN Official Journal of the European Union L 64/30 COUNCIL DECISION of 27 February 2007 appointing the members and alternate members of the Advisory Committee on Safety and Health at Work (2007/144/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 202 thereof, Having regard to Council Decision 2003/C 218/01 of 22 July 2003 on the setting up of an Advisory Committee on Safety and Health at Work (1), and in particular Article 3 thereof, Having regard to the list of candidates submitted to the Council by the Governments of the Member States, Whereas the members and alternate members of the Advisory Committee on Safety and Health at Work should be appointed for a period of three years, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members and alternate members of the Advisory Committee on Safety and Health at Work for the period from 1 March 2007 to 28 February 2010: I. GOVERNMENT REPRESENTATIVES Country Members Alternates Belgium Mr Christian DENEVE Mr Willy IMBRECHTS Mr Jean-Marie LAMOTTE Bulgaria Ms Vaska SEMERDJIEVA Mr Petar HADJISTOIKOV Mr Atanas KOLCHAKOV Czech Republic Ms Daniela KUBÃ Ã KOVÃ  Ms Martina KAJÃ NKOVÃ  Ms AneÃ ¾ka SIXTOVÃ  Denmark Ms Charlotte SKJOLDAGER Ms Tove LOFT Ms Annemarie KNUDSEN Germany Mr Ulrich BECKER Mr Ulrich RIESE Mr Kai SCHÃ FER Estonia Mr Ivar RAIK Ms Egle KÃ Ã RATS Ms Siiri OTSMANN Ireland Mr Michael HENRY Ms Mary DORGAN Mr Daniel KELLY Greece Mr Ioannis KRAPSITIS Mr Trifonas GINALAS Mr Konstantinos PETINIS Spain Mr Mario GRAU-RIOS Ms Pilar CASLA-BENITO Ms Yolanda PALACIO-FERRERO France Ms Mireille JARRY Mr Robert PICCOLI Mr Yvan DENION Italy   Cyprus Mr Leandros NICOLAIDES Mr Marios KOURTELLIS Mr Anastasios YIANNAKI Latvia Mr RenÃ rs LÃ ªSIS Ms Inta LAGANOVSKA-DÃ ªRIÃ A Ms Jolanta KANÃ A Lithuania Mr Romas KANCEVIÃ IUS Ms Laura PUPLAUSKAITE Mr Jonas NAUJALIS Luxembourg Mr Paul WEBER Mr Robert HUBERTY Mr Carlo STEFFES Hungary   Malta Mr Mark GAUCI Mr David SALIBA Mr Vince ATTARD Netherlands Mr R. FERINGA Mr M.G. DEN HELD Mr H.C.J. GOUDSMIT Austria Ms Eva-Elisabeth SZYMANSKI Mr Robert MURR Ms Gertrud BREINDL Poland Ms Danuta KORADECKA Mr Daniel PODGÃ RSKI Mr Dariusz PLEBAN Portugal Mr Eduardo Rafael LEANDRO Ms Maria JoÃ £o MANZANO Romania Ms Livia COJOCARU Ms Daniela MARINESCU Mr Dan Ion OPREA Slovenia Ms Tatjana PETRIÃ EK Ms Mojca GRUNTAR Ã INÃ  Mr JoÃ ¾e HAUKO Slovakia Ms Elena PALIKOVÃ  Mr VladimÃ ­r NÃ ROÃ ½NÃ  Mr MiloÃ ¡ JANOUÃ EK Finland Mr Mikko HURMALAINEN Ms Anna-Liisa SUNDQUIST Mr Matti LAMBERG Sweden Mr Bertil REMAEUS Ms Anna-Lena HULTGÃ RD SANCINI Ms Barbro KÃ HLER KRANTZ United Kingdom Mr Malcolm DARVILL Ms Elizabeth HODKINSON Mr Jason BATT II. TRADE UNION REPRESENTATIVES Country Members Alternates Belgium Mr FranÃ §ois PHILIPS Mr Herman FONCK Mr StÃ ©phane LEPOUTRE Bulgaria Mr Ivan KOKALOV Ms Svetlana KAROVA Mr Alexander ZAGOROV Czech Republic Mr Jaroslav ZAVADIL Mr Miroslav KOSINA Mr Vlastimil ALTNER Denmark Ms Lone JACOBSEN Mr Jan KAHR FREDERIKSEN Ms Dorete DANDANELL Germany Ms Marina SCHRÃ DER Mr Max ANGERMAIER Mr Herbert KELLER Estonia Mr Argo SOON Mr Peeter ROSS Mr Ã lo KRISTJUHAN Ireland Mr Sylvester CRONIN Mr Fergus WHELAN Ms Louise ODONNELL Greece Mr Ioannis ADMAKIS Mr Ioannis KONSTANTINIDIS Mr Michalis RAMBIDIS Spain Mr JesÃ ºs GARCÃ A JIMÃ NEZ Mr TomÃ ¡s LÃ PEZ ARIAS Mr Javier TORRES France Mr Gilles SEITZ Mr Pierre-Jean COULON Mr Henri FOREST Italy   Cyprus Ms Maria THEOCHARIDOU Mr Nicos ANDREOU Mr Stelios CHRISTODOULOU Latvia Mr Ziedonis ANTAPSONS Mr MÃ rtiÃ Ã ¡ PUÃ ½ULS Ms Ija RUDZÃ ªTE Lithuania Mr Rimantas KUMPIS Mr Vitalis JARMONTOVIÃ IUS Mr Gediminas MOZÃ ªRA Luxembourg Mr Claude FORGET Mr Marcel GOEREND Mr Marcel MERSCH Hungary   Malta Mr Saviour SAMMUT Mr Jesmond BONELLO Mr Anthony CASARU Netherlands Mr W. VAN VEELEN Mr A.W. WOLTMEIJER Mr P.F. VAN KRUINING Austria Ms Renate CZESKLEBA Ms Bernardette KENDLBACHER Ms Julia LISCHKA Poland Ms Iwona PAWLACZYK Ms Anita NOWAKOWSKA Mr Andraj SZSZEPANIAK Portugal Mr Armando da COSTA FARIA Mr LuÃ ­s Filipe NASCIMENTO LOPES Mr Joaquim Filipe COELHAS DIONÃ SIO Romania   Slovenia Ms LuÃ ka BÃ HM Ms Spomenka GERÃ ½ELJ Ms Betka Ã IMC Slovakia Mr Peter RAMPAÃ EK Mr Alexander TAÃ ½Ã K Mr Bohuslav BENDÃ K Mr Jaroslav BOBELA Finland Ms Raili PERIMÃ KI Mr Erkki AUVINEN Ms Paula ILVESKIVI Sweden Mr Sven BERGSTRÃ M Ms Kerstin HILDINGSSON Mr BÃ ¶rje SJÃ HOLM United Kingdom Mr Hugh ROBERTSON Ms Liz SNAPE III. EMPLOYERS' REPRESENTATIVES Country Members Alternates Belgium Mr Kris DE MEESTER Mr RenÃ © DILLEN Mr AndrÃ © PELEGRIN Bulgaria Mr Georgi STOEV Mr Vasil TODOROV Ms Denitza ILIEVA Czech Republic Mr Karel PETRÃ ½ELKA Mr Miroslav BURIÃ IN Ms Lidmila KLEINOVÃ  Denmark Mr Thomas PHILBERT NIELSEN Ms Anne Marie RÃGE Mr Sven-Peter NYGAARD Germany Mr Thomas HOLTMANN Mr Herbert BENDER Mr Claus Peter WEBER Estonia Ms Sirje POTISEPP Mr Ilmar LINK Ms Heddi LUTTERUS Ireland Mr Kevin ENRIGHT Mr Tony BRISCOE Greece   Spain Mr Pere TEIXIDÃ  CAMPAS Ms Pilar IGLESIAS VALCARCE Mr Francisco PÃ REZ GARCÃ A France Ms Nathalie BUET Mr Franck GAMBELLI Mr Patrick LEVY Italy   Cyprus Mr Lefteris KARYDIS Ms Christina VASILA Ms Lena PANAGIOTOU Latvia Mr Edgars KORÃ AGINS Mr Aleksandrs GRIGORJEVS Ms Kristine DOLGIHA Lithuania Mr Vaidotas LEVICKIS Mr Giedrius MAÃ ½Ã ªNAITIS Mr Edmundas JANKEVIÃ IUS Luxembourg Mr Robert KANZ Mr Pierre BLAISE Mr Fernand ENGELS Hungary   Malta Mr John SCICLUNA Mr Joe DELIA Ms Charlene MINTOFF Netherlands Mr J.J.H. KONING Mr W.M.J.M. VAN MIERLO Mr G.O.H. MEIJER Austria Ms Christa SCHWENG Mr Heinrich BRAUNER Ms Pia-Maria ROSNER-SCHEIBENGRAF Poland Mr Jacek MÃCINA Mr MichaÃ  KAMIÃ SKI Mr Zbigniew Ã »UREK Portugal Mr JosÃ © Henrique da COSTA TAVARES Mr Marcelino PENA COSTA Mr LuÃ ­s Miguel CORREIA MIRA Romania   Slovenia Mr Igor ANTAUER Ms Nina GLOBOÃ NIK Ms Slavi PIRÃ Slovakia Mr Jozef ORIHEL Mr Juraj UHEREK Mr Boris MICHÃ LIK Finland Mr Jyrki HOLLMÃ N Mr Rauno TOIVONEN Ms Katja LEPPÃ NEN Sweden Mr Eric JANNERFELDT Mr Bodil MELLBLOM Mr Ned CARTER United Kingdom Ms Janet Lynne ASHERSON Mr Keith SEXTON Mr Gerry DUFFY Article 2 The Council shall appoint the members not yet nominated at a later date. Article 3 This Decision shall be published for information in the Official Journal of the European Union. Done at Brussels, 27 February 2007. For the Council The President P. STEINBRÃ CK (1) OJ C 218, 13.9.2003, p. 1.